1$^                    WR-82,450-01
                                                                   1 2 I ') T~C0URJ 0F CRIMINAL APPEALS
                                                                    /'c^1 '                        AUSTIN, TEXAS
                                                                                  Transmitted 7/20/2015 3:49:37 PM
                                                                                    Accepted 7/20/2015 3:51:18 PM
                                                                                                    ABEL ACOSTA
                                          WR-82,450-01
                                                                                                          CLERK

 EX PARTE                                                  IN THE COURT
                                                                                      -REGEIV|ED
                                                                             COURT OF CRIMINAL APPEALS
                                                                                    7/21/2015
 DAVID CLIFFORD PEDDER, Jr.                                OF
                                                                                -ABEL-AGQST-A, CLERK

                                                           CRIMINAL APPEALS


                             MOTION TO WITHHOLD RULING


       Petitioner, David Pedder, hereby files this Motion to Withhold Ruling on the Writ of

Habeas Corpus filed by Petitioner and would show unto the Court as follows:

        On July 10, 2015, the 128th District Court signed its Findings of Fact and Conclusions of

Law on this matter. Evidently, that document and the others from this action were transmitted to

the Court of Criminal Appeals on July 13, 2015. On July 14, 2014, the District Clerk mailed a one

page letter to Petitioner's Counsel indicating that the Clerk was "forwarding [Petitioner's]

Supplemental Writ of Habeas Corpus to the Court of Criminal Appeals." (See attached). The letter

did not mention the Court's Findings nor did it attach them. The letter arrived to Petitioner's

Counsel's office after hours on Friday, July 17, 2015 and was first reviewed by Counsel Monday,

July 20, 2015.

       Counsel inquired of the District Clerk when the Court was slated to issue its findings and

only then received them by email (see attached). The Clerk is required, under Texas Rules of

Appellate Procedure 73.4 to immediately send all parties notice and a copy of the Court's findings,

but the Orange County District Clerk failed to do so in this case. As a result, Petitioner just became

aware of the Findings and asks that the Court of Criminal Appeals withhold any ruling on this

matter for ten days from now, July 30, 2015, so that Counsel may file objections in accordance

with the time line afforded under Rule 73.4. This request is not made for the purposes of delay

but rather that Counsel have adequate time under the Rules to lodge his objections.



                                                                 ELECTRONIC
                                                                       RECORD
                                                   Respectfully submitted,


                                                   The Gertz Law Firm
                                                   2630 Liberty
                                                   Beaumont, Texas 77702
                                                   Tel: 409-833-6400
                                                   Fax:409-833-6401



                                                   Isi Ryan W. Gertz
                                            By:.
                                                   Ryan W. Gertz
                                                    State Bar No. 24048489




                                   CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the attached and foregoing document has

been served on the Orange County District Clerk's Office, by faxing a copy to 409-882-7083 on

this the 20th day of July, 2015.


                                                    Isi Ryan W. Gertz


                                                    Ryan W. Gertz